DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species A. CRISPR/Cas as the DNA editing agent; B. SEQ ID NO: 269 as AimP; C. SEQ ID NO: 114 as the AimR; and D. SEQ ID NO: 287 as the AimR responsive element in the reply filed on 03 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application
Claims 1-8, 13-18, 38-40, 42, 44 and 47 are pending and are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/IL2017/051293 filed 28 November 2017 which claims benefit of US provisional application 62/426,669 filed 28 November 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 February 2021 and 02 July 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 13-18, 38-40, 41, 44 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 both recite a method of expressing an expression product of interest comprising: introducing into a cell a polynucleotide comprising an AimR responsive element operatively linked to a nucleic acid encoding an expression product of interest.  This is then followed by a wherein clause, which exclusively describes the structural characteristics of an AimR polypeptide (“wherein said AimR comprises a DNA binding domain….”).  However, there is no antecedence for this because there is absolutely nothing in the claims regarding a nucleic acid encoding any sort of AimR polypeptide.  It is thus unclear what relevance the wherein clause even has to the claim(s) given this fact.  Rather, the claims only describe an AimR responsive element which is structurally and functionally distinct from AimR, e.g. it is a nucleic acid (DNA) sequence which the AimR polypeptide binds.  This can be seen from, for example, instant claim 3 which describes an AimR responsive element and an AimR as two distinct things.  Also this is seen from the distinct sequences for each, e.g. AimR responsive element selected from SEQ ID NOs: 287-334 and 378; and AimR selected from polynucleotides SEQ ID NOs: 1-113 encoding amino acid sequences SEQ ID NOs: 114-226 (see paragraphs 0059-0061 of PG-Pub).   
With regard to claim 1, part (ii) describes contacting said cell with an AimP peptide that is capable of binding said AimR polypeptide.  However, again, there is no step or point in the claim(s) when an AimR polynucleotide encoding the AimR polypeptide has been introduced into the cell(s) and/or alternatively, where it is indicated that an endogenous AimR polypeptide exists in the cells.   

Claims 1-8, 13-18, 38-40, 42, 44 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims utilize terms which are not art recognized terms, rather they are laboratory designations, at the time the application was filed.  As such, the terms “AimR”, “AimX” and “AimR responsive element” are not clear to skilled artisan in terms of structure/function and hence the metes and bounds of the claims.  Erez et al. (Nature, 2017 – cited on IDS of 07/02/2019) which is an Applicant post-filing reference also makes clear that these terms are new in the art.  Thus, one skilled in the art does not recognize their structure/function, even when limited information is given for example for AimR polypeptide having a HTH and TRP domain.   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13-18, 38-40, 42, 44 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods of expressing an expression product by introducing into a cell a polynucleotide comprising an AimR responsive element operatively linked to a nucleic acid encoding an expression product of interest; wherein all the claims except claim 3, as noted above, confusingly define the characteristics of an AimR polypeptide (e.g. has HTH and TPR domains), without actually requiring the presence of any AimR polypeptide.  Nonetheless, the claims express the product of interest by operatively linking the AimR responsive element to said polynucleotide of interest.  However, it is unclear what the AimR responsive element is in terms of structure and function (except in claim 42).  Similarly, what the structure and function or AimR (except in claim 40), nor the structure of AimP (except in claim 1/5/39) nor AimX (except in claim 44), which makes each of these large, very open and at times necessarily unclear genera of polynucleotides and polypeptides.  This is because at the time of filing, the terms “AimR”, “AimX” and “AimR responsive element” seem to all have been laboratory designations and thus it is not clear from their use what the structure(s) of the genes/polypeptides are nor if they are universal among particular microorganisms (e.g. if they are present in phages, are they present in all phages), etc.  For example, the term AimR is defined in the specification as follows: “"AimR" refers to the polynucleotide and expression product e.g. polypeptide of the AimR gene. The product of the AimR gene contains a DNA binding domain for binding an AimR responsive element. The product of the AimR gene contains a helix-turn-helix (HTH) motif and a tetratricopeptide repeat (TPR) domain.”   The specification, however, only describes a few in terms of structure/function which fit into said genus.  For example, the genus of polypeptides of AimR are described in SEQ ID NO: 114-226 encoded by SEQ ID NO: 1-113.  However, all of these are isolated from the same kind of source, e.g. spBeta phages.  These, however, are not exemplary of all potential AimR polypeptides only defined by having a HTH and TRP domains.  The same holds true for AimX and AimR responsive elements (e.g. some sort of nucleic acid sequence which a polypeptide having an HTH/TRP domain binds).    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 July 2022